Citation Nr: 1509588	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  14-11 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

Entitlement to a higher initial rating for a service-connected left knee disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	West Virginia Division of Veterans Affairs



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to September 1965.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a November 2012 decision by the RO in Huntington, West Virginia that in pertinent part, granted service connection and a 10 percent rating for traumatic arthritis of the left knee with non-tender scar.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The Veteran's service-connected traumatic arthritis of the left knee with non-tender scar is manifested by arthritis, intermittent pain, full extension, and flexion limited to no worse than 135 degrees, even with consideration of pain, and no recurrent subluxation or lateral instability.  The residual scar is linear and superficial, is not tender or painful, and does not limit the function of the left knee.



CONCLUSION OF LAW

The criteria are not met for a rating higher than 10 percent for traumatic arthritis of the left knee with non-tender scar.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 4.118, Diagnostic Codes 5003, 5010, 5257, 5260, 5261, 7804, 7805 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice as to his original service connection claim by a letter dated in August 2012.  In cases such as this, where service connection has been granted and an initial disability rating and effective date has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, supra; Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA also fulfilled its duty to assist the Veteran with this claim by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained service treatment records and VA medical records, assisted the appellant in obtaining evidence, and afforded the appellant a VA compensation examination in September 2012.  A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board finds that the VA examination is adequate as it provides the information needed to properly rate his right knee disability.  38 C.F.R. §§ 3.327(a), 4.2.

Only if the record is inadequate or there is suggestion the current rating may be incorrect is there then a need for a more contemporaneous examination.  38 C.F.R. § 3.327(a) (2014).  Here, the most recent VA compensation examination for this condition was conducted in September 2012.  The mere passage of time since does not, in and of itself, necessitate another examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007). 

Analysis

The Veteran contends that his right knee disability is more disabling than currently evaluated.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations. Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014). Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991).  In general, the degree of impairment resulting from a disability is a factual determination and the Board's primary focus in such cases is upon the current severity of the disability. Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate in any initial rating/increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system.  Rather, pain may result in functional loss, but only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Id., quoting 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability. 

Throughout the pendency of this appeal, the Veteran's left knee disability has been rated as 10 percent disabling, effective from July 19, 2012, the date his claim was received, under Diagnostic Codes 5003-5260. 

Under Diagnostic Code 5010, arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200 etc.).  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

The normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II. 

Diagnostic Code 5260 concerns limitation of leg flexion.  A noncompensable evaluation is assigned where flexion is limited to 60 degrees.  A 10 percent rating is warranted where flexion is limited to 45 degrees.  A 20 percent evaluation is for application where flexion is limited to 30 degrees.  Finally, a 30 percent rating applies where flexion is limited to 15 degrees. 

Diagnostic Code 5261, pertaining to limitation of leg extension, is also of relevance here.  Under that Code section, a noncompensable evaluation is assigned where extension is limited to 5 degrees.  A 10 percent rating is warranted where extension is limited to 10 degrees.  A 20 percent evaluation is for application where extension is limited to 15 degrees.  A 30 percent rating applies where extension is limited to 20 degrees.  A 40 percent rating is warranted where extension is limited to 30 degrees.  Finally, a 50 percent evaluation is warranted where extension is limited to 45 degrees. 

Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, or a 30 percent evaluation for severe knee impairment with recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a. 

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, respectively.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (July 1, 1997; revised July 24, 1997).  The General Counsel subsequently clarified in VAOPGCPREC 9-98 (August 14, 1998) that for a knee disability rated under Diagnostic Code 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  VA's General Counsel further explained that, if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, a separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  This is because, read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

VA's General Counsel has additionally held that separate ratings may also be assigned for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59, 990 (2004).  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same knee, the limitations must be rated separately to adequately compensate him for functional loss associated with injury to his leg and knee.  Id. 

The Veteran's service treatment records show that he injured his left knee in a fall in late June 1964.  He ran into an exposed metal object, and sustained a puncture wound above the left patella.  There was a longitudinal tear in the supra-patellar tendon, but the joint and patella appeared intact.  The defect and wound were sutured, and he was placed on bed-rest.  He was seen in follow-up and given crutches.  In mid-July 1964, the knee was much better; the swelling had decreased, the incision was well-healed, and he had been weight-bearing for three days.  He was placed on a temporary profile, with no running or squat jumps, for one week.

In an August 2012 statement, the Veteran said that his knee caused him to fall twice when climbing stairs.  In a September 2012 statement, the Veteran said his knee did not bother him until the last several years, but within the last two years it had worsened.  He said he had not been treated for his knee disability.  He reiterated his assertions in subsequent statements.

On VA compensation examination in September 2012, the examiner stated that the claims file was reviewed.  The Veteran reported that after separation from service, he was not seen for his knee, but he had occasional knee pain that had worsened over the last couple of years.  He had intermittent pain that was worse when going up inclines or stairs.  He said he woke up once every night with knee pain, and took over-the-counter medication for his knee pain.  On examination, range of motion of the left knee was as follows:  flexion to 135 degrees, with painful motion beginning at 130 degrees, and extension to 0 degrees, with no limitation of extension, and no objective evidence of painful motion.  After repetitive use testing, range of motion of the left knee was unchanged.  The examiner indicated that there was no additional limitation of motion of the knee after repetitive use testing.  The examiner indicated that the Veteran had functional loss of the left knee, namely less movement than normal and pain on movement.  There was no tenderness or pain to palpation of the joint line or soft tissues of the left knee.  Muscle strength was full to flexion and extension.  There was no anterior, posterior, or medial-lateral instability.  There was no evidence of recurrent patellar subluxation or dislocation.
The examiner stated that the Veteran had no meniscal conditions.  There was a knee scar, but the examiner indicated that it was not painful and/or unstable, and the total area of the scar was not greater than 39 square centimeters.  He did not use any assistive devices.  A September 2012 X-ray study of the left knee showed mild degenerative changes of the left knee.  The examiner indicated that the X-ray study showed arthritis, but did not show patellar subluxation.  The diagnosis was traumatic degenerative joint disease of the left knee.  The examiner indicated that the knee disability would impact his ability to work as climbing ladders or going up inclines would be difficult for him.

On scar examination, the examiner noted that the Veteran had a superficial scar of the left knee, that was not painful or unstable.  The left knee scar was linear, and 5 centimeters long.  The examiner indicated that the scar did not cause limitation of function, did not limit his ability to work, and that photographs were not indicated.

The Board finds that the evidence fails to demonstrate that the Veteran's service-connected left knee disability warrants a disability rating higher than 10 percent throughout the rating period on appeal. The RO has assigned a 10 percent rating for this left knee disability based on slight flexion limitation due to his underlying arthritis.  The evidence shows that the range of motion of his left knee was full in extension and limited in flexion to no less than 135 degrees even after repetition, i.e. nearly normal flexion.  See 38 C.F.R. § 4.71, Plate II.  In order for a higher 20 percent rating to be warranted under either Diagnostic Code 5260 or 5261, flexion must be limited to at least 30 degrees or extension limited to 15 degrees.  The preponderance of the evidence of record fails to demonstrate that such limitations of motion are demonstrated in the present case even with consideration of the DeLuca factors such as additional limitation of functioning on flare ups, weakness, incoordination, fatigability, or lack of endurance.  See also Mitchell, supra.  Consequently, although the Veteran had painful motion, a higher rating is not warranted without additional functional loss. 

The fact that he continues to have normal extension of this leg, to 0 degrees, precludes assigning an additional separate rating as concerning his extension. VAOPGCPREC 9-2004.

The Board is mindful of the Veteran's lay assertions regarding the severity of his left knee disability and his contention that his knee has occasionally caused him to fall.  His statements are competent in regard to reports of symptoms and credible to the extent of the Veteran's sincere belief that his symptoms are more severe than what his current rating reflects.  The Board nevertheless must consider these lay assertions along with the other relevant evidence in the file, including the medical evidence as reflected in the results of his objective medical examination.  As to the presence and degree of any instability, the competent and credible lay evidence is outweighed by the competent and credible objective medical opinions of the VA examiner as she has expertise in evaluating the severity of his knee disability. 

After a review of all of the evidence of record, the Board finds that the weight of the competent medical evidence does not show that the Veteran has recurrent subluxation or instability in the left knee such as to warrant assignment of a separate rating under Diagnostic Code 5257.  In fact, the VA examiner has specifically indicated that there is no instability of the left knee.  Hence, a separate rating is not warranted under this code throughout the rating period on appeal.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98. 

Moreover, a higher rating is not warranted under any applicable rating criteria. Because there continues to be substantial range of motion of this knee, even considering the arthritic pain and the fact that motion is now from 0 to 135 degrees rather than to the normal 140 degrees, this knee obviously is not ankylosed. Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996), citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure.").  Thus, Diagnostic Code 5256 does not apply.

Similarly, as the evidence fails to demonstrate nonunion or malunion of the tibia or fibula, a higher rating is not possible under Diagnostic Code 5262.  Additionally, as there is no showing of genu recurvatum, Diagnostic Code 5263 is inapplicable. Moreover, as the evidence fails to demonstrate a dislocated semilunar cartilage, or removal of such, Diagnostic Codes 5258 and 5259 are inapplicable.  There are no other relevant codes for consideration.  The Board finds that the present 10 percent disability rating adequately reflects the disability picture presented. 

As the Veteran's left knee disability includes a residual scar, the Board will also consider a separate rating for such scar.  Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against a compensable evaluation at any time during this appeal for the residual knee scar.  A scars examination in September 2012 found the scar to be superficial, not painful, unstable, or limiting the function of the left knee.  It was a 5-centimeter well-healed linear scar,  and did not impact on the Veteran's ability to work.  Neither the lay nor the medical evidence more nearly approximates the criteria for a compensable evaluation under 38 C.F.R. § 4.118, Diagnostic Codes 7804-7805. 

The Board has considered whether extraschedular consideration is warranted. The discussion above reflects that the symptoms of the Veteran's left knee disability (mainly pain and limitation of motion) are contemplated by the applicable rating criteria.  Higher ratings are possible under other Diagnostic Codes, but the required symptoms for such ratings have not been shown.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  The effects of the Veteran's left knee disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the claim for a higher disability rating in excess of 10 percent for the left knee disability must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

A higher disability rating in excess of 10 percent for the left knee disability is denied.



______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


